                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

JOSEPH DUNBAR, #129278,                           )
                            Plaintiff,            )
                                                  )      No. 1:18-cv-617
-v-                                               )
                                                  )      Honorable Paul L. Maloney
BRADLEY ROZEN, et al.,                            )
                            Defendants.           )
                                                  )

           ORDER ADOPTING REPORTS AND RECOMMENDATIONS

       In this civil rights complaint filed by a prisoner under the control of the Michigan

Department of Corrections, Defendants Rozen and Woldhuis filed a motion for summary

judgment (ECF No. 116) and Plaintiff Dunbar filed a motion for a preliminary injunction

(ECF No. 118). The magistrate judge issued two reports and recommendations. First, the

magistrate judge recommends denying Plaintiff’s motion for a preliminary injunction. (ECF

No. 137.) Second, the magistrate judge recommends granting Defendants’ motion for

summary judgment. (ECF No. 138.) Plaintiff filed one document containing objections to

both reports. (ECF No. 140.)

                                             A.

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a
de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

                       B. ECF No. 137 - Preliminary Injunction R&R

       The magistrate judge found that Plaintiff did not sufficiently support the factual

allegations (threats of some injury) with any specific or concrete evidence. Plaintiff’s

objection is, at best, perfunctory. Plaintiff merely disagrees with the magistrate judge and

does not identify any specific or concrete evidence to support his claim for an injury. The

objection is OVERRULED.

                  C. ECF No. 138 - Motion for Summary Judgment R&R

       The magistrate judge found that that Plaintiff did not sufficiently support a claim for

retaliation or the Eighth Amendment. On the other hand, Defendants had evidence

indicating that they did not retaliate or violate the Eighth Amendment. Rather that objecting

to any specific finding of fact or conclusion of law, Plaintiff raises concerns about claims not

discussed in this report and recommendation. The other claims have been resolved against

Plaintiff through other orders and they are not properly raised through objections to the

factual findings here. The objection is OVERRULED.




                                               2
                                         D.

      Accordingly, the Reports and Recommendations (ECF Nos. 137 and 138) are

ADOPTED as the Opinions of this Court. Plaintiff’s motion for a preliminary injunction

(ECF No. 118) is DENIED. Defendants’ motion for a preliminary injunction (ECF No.

116) is GRANTED. IT IS SO ORDERED.



Date: October 22, 2019                                  /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge




                                          3
